Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of claims 19-33 in the reply filed on 04/07/2022 is acknowledged.  The traversal is on the ground(s) that independent claims 19 and 34, as presented in the 04/07/2022 set of claims, share corresponding special technical features which the Applicant believes are not disclosed by “Gardin.” (see page 14). Moreover, the Applicant supports this argument by detailing the alleged differences between the claim language of claims 19 and/or 34, compared to what Gardin discloses and the Applicant’s characterization of the reference. (see pages. 15-16).  
This is not found persuasive because as described in the instant Office Action’s rejection to claim 19, the controllable restrictions in at least orifice 16 are being referenced as analogous to the claimed at least one adjustable throttle, not the orifice 16 per se. It is additionally noted that figure 5 of Gardin is the only figure directed to a heating phase, and special care was made to reference primarily figures 4 and 5 of Gardin as a cooling and heating configuration, respectively, as noted in the rejection to claim 19. During the cooling phase, the pressure medium is correctly understood to flow from the channel 37 into the load compartment; however, the controllable restriction at the orifices 16 are being interpreted as the opening between the injection flow of pressure medium from the channel 37 and the peripheral portion 12. Therefore, closing the orifices 16 would result in a configuration of the HIP shown in Annotated Figure 3, in the rejection to claim 28 below. This interpretation is being made in contrast to the apparent interpretation of the Applicant on pages 15-16 of the Remarks, wherein the orifices 16 are the opening of the channel 37 into the load compartment. The fact that orifices 16 is plural is consistent with the interpretation that orifices 16 correspond to the openings between the channel 37 and peripheral portion 12, rather than the singular opening in between the channel 37 and the load compartment 19. Thus, as described in the rejection to claim 19, the controllable restrictions at the orifices 16 are used to obstruct the flow of pressure medium, even during cooling phases. 
Additionally, starting at page 17 of the response, Argument “II,” the Applicant argues that the claims are directed to the category of “A product and a process of use of said product,” which are claims to different categories and considered to have unity of invention. While this is true, the Examiner respectfully notes that, as evidenced in the instant Office Action and the present rejection to claim 19, claim 19 does not constitute a special technical feature (emphasis added) in view of the combination of Gardin and Nakai (please see claim rejection to claim 19, below).
As Per PCT Rule 13.2, a technical relationship must exist among the claimed invention such that this technical relationship involves one or more of the same or corresponding special technical features. Thus, even though claims 19 and 34 may have a corresponding technical feature, the rejection to claim 19 shows that there is no special technical feature between both inventions, as required by PCT Rule 13.2. In order to make a contribution over the prior art – and thereby considered to be a “special” technical feature – a technical feature of the claimed inventions must be novel and nonobvious. Please see MPEP 1850 and 1893.03(d).
The requirement is still deemed proper and is therefore made FINAL.
Thus claim 34 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/07/2022.
It is respectfully noted that although claim 34 is withdrawn from consideration, it may be eligible for rejoinder as noted in the restriction dated 02/08/2022.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (emphasis added). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract filed on 03/09/2020 of the disclosure is objected to because it is in excess of 150 words (156).  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 20 objected to because of the following informalities:  
Claim 20 last paragraph, “wherein the least one adjustable throttle” should read “wherein the at least one adjustable throttle”
Appropriate correction is required.
Claim Interpretation
Claim 25 is being interpreted such that only one moveable throttle body is required, even though “first” is assigned.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 31, it is unclear if there is a first moveable throttle body independent of the claimed “second moveable throttle body”. The claim does not introduce any first moveable throttle body which causes the interpretation of “second moveable throttle body” to be unclear.
For the purpose of substantive examination, Examiner will interpret “second” as not necessarily meaning more than one moveable throttle body is required.
Claim 32 is rejected by virtue of dependency from claim 31.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gardin (US 20110008741 A1, as cited in Applicant’s 11/26/2019 IDS) in view of Nakai et al. (US 20130071508 A1, as cited in Applicant’s 11/26/2019 IDS), hereinafter Nakai.
Note: Figures 4 and 5 of Gardin are primarily being referenced since they show both a cooling and heating phase, respectively, with a similarly structured press. The noted structural difference between the two being the moveable guiding arrangement 34 in figure 5.
Regarding Claim 19, Gardin teaches a pressing arrangement (Paragraph 1, “The present invention relates to an arrangement for treatment of articles by hot isostatic pressing and to treatment of articles by hot isostatic pressing”), the pressing arrangement including a pressure vessel (Paragraph 3, “In hot isostatic pressing, an article to be subjected to treatment by pressing is positioned in a load compartment of an insulated pressure vessel”) comprising:
a furnace chamber including a furnace (Paragraph 42, “The pressure vessel 1 includes a furnace chamber 18, which comprises a furnace (or heater) 36, or heating elements”), wherein
	the furnace chamber is at least in part surrounded by a heat insulated casing (Paragraph 44, “The furnace chamber 18 is surrounded by a heat insulated casing 3”),
	the furnace chamber includes a load compartment located within the furnace chamber (Paragraph 44, “The furnace chamber 18 further includes a load compartment 19” From figure 4, load compartment 19 can be seen to be located within furnace chamber 18), the load compartment configured to hold at least one article to be treated (Paragraph 44, “a load compartment 19 for receiving and holding articles 5 to be treated”), wherein the furnace chamber is configured to enable a flow of a pressure medium through the load compartment (Paragraph 44, “pressure medium has an upward flow through the load compartment”), 
	the furnace chamber includes at least one pressure medium guiding passage (Figure 4, peripheral portion 12) at least in part defined between the heat insulated casing and the load compartment (Figure 4, peripheral portion 12 if in between the heat insulated casing 3 and the load compartment 19 [Note that heat insulated casing 3 is being interpreted as labeled in figure 1. In figure 4 it appears to be improperly directed to the same part as the housing 2]), the at least one pressure medium guiding passage in fluid communication with the load compartment (Paragraph 44, “… in which pressure medium has an upward flow through the load compartment and a downward flow along a peripheral portion 12 of the furnace chamber” Thus, the load compartment and peripheral portion are in fluid communication) so as to at least partially define an inner convection loop (Paragraph 44, “circulating the pressure medium within the furnace chamber 18 and enhance an inner convection loop, in which …”), 
	the furnace chamber is configured to guide the pressure medium in the inner convection loop (Paragraph 44, “circulating the pressure medium within the furnace chamber 18 and enhance an inner convection loop”), through the at least one pressure medium guiding passage of the furnace chamber (Paragraph 44, “an inner convection loop, in which pressure medium has … a downward flow along a peripheral portion 12”), and back to the load compartment (Paragraph 44, “an inner convection loop, in which pressure medium has an upward flow through the load compartment” It is understood that these passageways form a loop, and therefore the fluid is circulated from one to the other, i.e. the pressure medium flows from the peripheral portion 12 back to the load compartment 19); and
at least one adjustable throttle (Paragraphs 80-82, “controllable restrictions”) that is configured to selectively impede or obstruct a pressure medium flow in at least a portion of the at least one pressure medium guiding passage of the furnace chamber (Figure 4, the controllable restrictions are located at the openings of 14, 15, and/or 16, see Annotated Figure 1. Any one of these would impede or obstruct the pressure medium flow in at least a portion of the peripheral portion 12 or connected passages) to selectively impede or obstruct a flow of the pressure medium in the inner convection loop (Figure 4, at least one arrow of the inner convection loop is interrupted by a controllable restriction at 14, 15, and/or 16),

    PNG
    media_image1.png
    527
    631
    media_image1.png
    Greyscale

Annotated Figure 1: Controllable restriction locations of paragraphs 80-82

wherein the at least one adjustable throttle is configured to controllably (Paragraphs 80-82, “controllable restrictions” (emphasis added)) and selectively impede or obstruct the pressure medium flow in the at least one pressure medium guiding passage of the furnace chamber (Figure 4, the controllable restrictions are located at the openings of 14, 15, and/or 16. Any one of these would impede or obstruct the pressure medium flow in the peripheral portion 12 or connected passage), 
wherein the pressing arrangement is configured to treat the at least one article based on hot pressing (Paragraph 1, “The present invention relates to an arrangement for treatment of articles by hot isostatic pressing”), the treating of the at least one article including
	at least one heating phase (Paragraph 3, “The treatment may, in turn, be divided into several portions, or phases, such as … a heating phase”), in which the at least one article is heated (Paragraph 4, “The temperature increase of the pressure medium, and thereby of the articles”, with reference to the heating phase), and 
	at least one cooling phase (Paragraph 3, “The treatment may, in turn, be divided into several portions, or phases, such as … a cooling phase”), in which the at least one article is cooled (Paragraph 5, the article is understood to be cooled during the cooling phase), wherein the at least one adjustable throttle is configured to 
	impede or obstruct the pressure medium flow (Paragraphs 80-81, the controllable restrictions are understood to be selectively adjusted to allow a small flow of pressure medium or completely close their respective openings. Thus, they would impede or obstruct the pressure medium flow) in at least the portion of the at least one pressure medium guiding passage of the furnace chamber (Figure 4, the controllable restrictions are located at the openings of 14, 15, and/or 16. Any one of these would impede or obstruct the pressure medium flow in the peripheral portion 12 or connected passage) during the at least one cooling phase (It is understood that the controllable restrictions would be selectively activated during different stages to achieve a desired effect; for example, Paragraph 81 details the controllable restrictions completely closing the openings 15 during the cooling phase, “during rapid cooling without using the heat exchanger unit, it may be advantageous to completely close the openings 15, by means of the restrictions”), and 
	not impede or obstruct the pressure medium flow in at least the portion of the at least one pressure medium guiding passage of the furnace chamber (The controllable restrictions of Paragraphs 80-82 are understood to be adjusted between an open position and a closed position. Thus, in the open position the pressure medium is not impeded or obstructed) during the at least one heating phase (It is understood that the controllable restrictions would be selectively activated during different stages to achieve a desired effect; for example, Paragraph 81 details the controllable restrictions completely closing the openings 15 during the cooling phase, “during rapid cooling without using the heat exchanger unit, it may be advantageous to completely close the openings 15, by means of the restrictions” This is in contrast to the prior heating phase, where the controllable restrictions would be in the open position).
But fails to teach, the furnace chamber is configured to guide the pressure medium in the inner convection loop to flow in one of two opposite circulation directions through the load compartment.
However, Nakai teaches flow in one of two opposite circulation directions through a load compartment (Paragraph 69, the initial heating involves the forced circulation of the pressure medium gas being interrupted and the heating unit 7 being operated, heating the subject treatment material W. In this case, the situation described in Paragraphs 79-80 is realized, “However, for example, when there is a difference in thermal capacity or surface area between the subject treatment material W inside the rectification cylinder 8 and the heating unit 7 (the heater) outside the rectification cylinder 8, the temperature inside the rectification cylinder 8 may be lower than the temperature outside the rectification cylinder 8. In such a case, as illustrated in FIG. 4, the direction of the second circulation flow 42 caused by the second cooling unit is completely reversed to that of the case of FIG. 1”. It is understood that when the heating unit 7 is operated to initially heat the subject treatment material W, the temperature outside the rectification cylinder 8 would be higher than the temperature inside the rectification cylinder. Therefore, the convection flow characteristics of figure 4 would result when initially heating the subject treatment material W).
Gardin and Nakai are both considered to be analogous because they are in the same field of manufacturing by hot isostatic pressing. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to relocate the furnace 36 of Gardin to the outside of the load compartment, similar to the heating units 7 of Nakai, shown by Annotated Figure 2. This would provide the predictable result of suitably heating the articles 5, as suggested in Paragraph 39 of Nakai, “Then, a rectification cylinder 8 is provided between the heating unit 7 and the subject treatment material W so as to separate both constituents from each other. The HIP device 1 supplies the pressure medium gas heated by the heating unit 7 provided outside the rectification cylinder 8 from the lower side of the rectification cylinder 8 into the rectification cylinder 8, and forms an atmosphere (hereinafter, referred to as a hot zone) of the pressure medium gas around the subject treatment material W by the high-temperature pressure medium gas introduced into the rectification cylinder 8”.

    PNG
    media_image2.png
    878
    638
    media_image2.png
    Greyscale

Annotated Figure 2: Hot isostatic press of Gardin with furnace location of Nakai

Furthermore, it is the Examiner’s position, as per MPEP 2144.04, Section VI.C, that rearranging parts of an invention (i.e. rearranging the heater 36 in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging Gardin’s heater 36 in the manner set forth above, would not have modified the operation of Gardin’s hot isostatic press in any meaningful way, i.e. heated pressure medium would still flow through the load compartment to heat the articles 5 in their intended manner.
Regarding Claim 20, modified Gardin teaches the pressing arrangement according to claim 19, the pressure vessel further comprising:
	at least one flow generator (Gardin figure 4, fan 31) configured to selectively generate an injection flow of the pressure medium into the load compartment (Gardin paragraph 46, “The pressure vessel 1 further comprises a fan 31, which is located beneath the furnace chamber 18, for guiding pressure medium into the furnace chamber”) by
		transportation of the pressure medium from a space that is located below a bottom insulation portion of the pressure vessel and above a bottom end portion of the pressure vessel (Figure 4, the fan 31 draws the pressure medium through the valves 32. The valves 32 are located below the lower heat insulating portion 6 and above the bottom of the pressure vessel 1), and 
		injection of the pressure medium into the load compartment (Gardin figure 4, the arrow in the channel 37 describes the pressure medium flowing into the load compartment);
	wherein the at least one adjustable throttle is located in a pressure medium flow path of the injection flow of the pressure medium into the load compartment (Gardin Figure 4, the pressure medium can be seen to be recirculated back into the load compartment 19 through the orifices 16. Since the orifices 16 may be provided with controllable restrictions, in accordance with paragraph 82, these would be located in the pressure medium flow path of the flow into the load compartment), 
	wherein the at least one adjustable throttle is configured to selectively impede or obstruct the pressure medium flow (Gardin paragraph 62, “the orifices 16 may be provided with controllable restrictions” where it is understood that the controllable restrictions selectively open and close the orifices) in at least the portion of the at least one pressure medium guiding passage of the furnace chamber (Figure 4, the orifice 16 is fluidly connected to the peripheral portion 12) based on a flow level of any flow of the pressure medium into the load compartment, generated by transportation of the pressure medium upwards from the space (Gardin paragraph 82, “… controllable restrictions for further improvement of the booster effect” i.e. further control of the flow generated from the upwards flow of pressure medium from fan 31), that is impinging on the at least one adjustable throttle (Gardin figure 4, the pressure medium flow is impinging on the controllable restrictions of the orifices 16 when closed, as shown by the flow arrows through orifices 16 when open as in figure 4).
 	Regarding Claim 21, modified Gardin teaches the pressing arrangement according to claim 19, the pressure vessel further comprising:
At least one flow generator (Gardin figure 4, fan 31) configured to selectively generate an injection flow of the pressure medium into the load compartment (Gardin paragraph 46, “The pressure vessel 1 further comprises a fan 31, which is located beneath the furnace chamber 18, for guiding pressure medium into the furnace chamber”) by 
	Transportation of the pressure medium from a space that is located below a bottom insulating portion of the pressure vessel and above a bottom end portion of the pressure vessel (Figure 4, the fan 31 draws the pressure medium through the valves 32. The valves 32 are located below the lower heat insulating portion 6 and above the bottom of the pressure vessel 1), and 
	Injection of the pressure medium into the load compartment (Gardin figure 4, the arrow in the channel 37 describes the pressure medium flowing into the load compartment);
Wherein the at least one adjustable throttle is configured to controllably impede or obstruct the pressure medium flow (Gardin paragraph 62, “the orifices 16 may be provided with controllable restrictions” (emphasis added) where it is understood that the controllable restrictions selectively open and close the orifices) in at least the portion of the at least one pressure medium guiding passage of the furnace chamber (Figure 4, the orifice 16 is fluidly connected to the peripheral portion 12) based on a flow level of any flow of the pressure medium into the load compartment generated by transportation of the pressure medium upwards from the space (Gardin paragraph 82, “… controllable restrictions for further improvement of the booster effect” i.e. further control of the flow generated from the upwards flow of pressure medium from fan 31).
Regarding Claim 22, modified Gardin teaches the pressing arrangement according to claim 19, the pressure vessel further comprising:
At least one flow generator (Gardin figure 4, fan 31) configured to selectively generate an injection flow of the pressure medium into the load compartment (Gardin paragraph 46, “The pressure vessel 1 further comprises a fan 31, which is located beneath the furnace chamber 18, for guiding pressure medium into the furnace chamber”) by
	Transportation of the pressure medium from a space that is located below a bottom insulating portion of the pressure vessel and above a bottom end portion of the pressure vessel (Figure 4, the fan 31 draws the pressure medium through the valves 32. The valves 32 are located below the lower heat insulating portion 6 and above the bottom of the pressure vessel 1), and 
	Injection of the pressure medium into the load compartment (Gardin figure 4, the arrow in the channel 37 describes the pressure medium flowing into the load compartment),
Wherein the pressure vessel is configured to cause a pressure medium flow path of the at least one pressure medium guiding passage of the furnace chamber and a pressure medium flow path of the injection flow of the pressure medium into the load compartment to intersect at at least one pressure medium flow path intersection (Gardin figure 4, the peripheral portion 12 and the channel 37 intersect at the orifices 16), 
Wherein the at least one adjustable throttle is located at the at least one pressure medium flow path intersection (Gardin paragraph 82, “the orifices 16 may be provided with controllable restrictions).
Regarding Claim 23, modified Gardin teaches the pressing arrangement according to claim 22, wherein
The injection flow of the pressure medium into the load compartment is generated by injection of the pressure medium into the load compartment through a pressure medium conduit (Paragraph 44, “a passage 37 for supplying pressure medium to the furnace chamber 18” where “The furnace chamber 18 further includes a load compartment 19”) having
	An inlet located within the space (Gardin figure 4, inlet valves 32),
	An intermediate portion coupled to the inlet (Gardin figure 4, an intermediate portion is made up of the channel 37 which is continued by the addition of controllable restrictions at the orifices 16, i.e. when controllable restrictions are used, they are simply an extension of the channel 37 when in the closed position), and 
	An outlet coupled to the intermediate portion (Gardin figure 4, the outlet is where the controllable restrictions at the orifices 16 connect to the load compartment 19),
The at least one pressure medium flow path intersection is located at at least one opening in the pressure medium conduit (Gardin figure 4, the peripheral portion 12 and the channel 37 intersect at the orifices 16. The orifices 16 are understood to be openings in the passage 37), and 
The at least one adjustable throttle is configured to selectively impede or obstruct a pressure medium flow (Paragraphs 80-81, the controllable restrictions are understood to be selectively adjusted to allow a small flow of pressure medium or completely close their respective openings. Thus, they would impede or obstruct the pressure medium flow) through the at least one opening in the pressure medium conduit (Gardin paragraph 82, “the orifices 16 may be provided with controllable restrictions” Where the orifices 16 are understood to be openings in the passage 37).
Regarding Claim 24, modified Gardin teaches the pressing arrangement according to claim 23, wherein the at least one opening in the pressure medium conduit is between the outlet of the pressure medium conduit and the bottom insulating portion (Gardin figure 4, the orifices 16 are in between the outlet into the load compartment 19 and the lower heat insulating portion 6).
Regarding Claim 25, modified Gardin teaches the pressing arrangement according to claim 23, wherein
The at least one adjustable throttle comprises at least one first moveable throttle body (Gardin paragraph 80, “The restrictions may be valves or the like” The controllable restrictions are thus being interpreted to have a similar structure as the valves 32, where the opening is selectively opened or closed, as shown in Gardin figures 4 and 5, respectively) configured to selectively impede or obstruct the pressure medium flow (Paragraphs 80-81, the controllable restrictions are understood to be selectively adjusted to allow a small flow of pressure medium or completely close their respective openings. Thus, they would impede or obstruct the pressure medium flow) through the at least one opening in the pressure medium conduit (Gardin paragraph 82, “the orifices 16 may be provided with controllable restrictions” Where the orifices 16 are understood to be openings in the passage 37), and
The at least one first moveable throttle body is moveable at least between
	A first position (Gardin figure 4, when the controllable restriction at the orifice 16 is closed) in which the at least one first moveable throttle body closes the at least one opening in the pressure medium conduit (Gardin figure 4, the controllable restriction is understood to be in the position similar to the valve 32 in figure 5, where the orifice 16 is closed. Effectively, with the channel 37 continuing to the load compartment 19 so as to block 16 in figure 4), so as to obstruct the pressure medium flow through the at least one opening in the pressure medium conduit (Gardin figure 4, when the orifice 16 is closed by the controllable restriction, the pressure medium flow through the orifice 16 is obstructed), and
	A second position (Gardin figure 5, when the controllable restriction at the orifice 16 is not closed, i.e. open) in which the at least one first moveable throttle body is spaced from the at least one opening in the pressure medium conduit (Gardin figure 5, the controllable restriction is understood to be in the position similar to the valve 32 in figure 4, where the orifice is open. Effectively, as pictured in figure 5), so as to not impede or obstruct the pressure medium flow through the at least one opening in the pressure medium conduit (Gardin figure 5, when the orifice 16 is open, the pressure medium flow through the orifice 16 is not impeded or obstructed).
Regarding Claim 26, modified Gardin teaches the pressing arrangement according to claim 25, wherein the at least one first moveable throttle body is located within the pressure medium conduit (Gardin figure 4, when the controllable restriction at orifice 16 is in the closed position, the valve is located within the channel 37, so as to extend the channel 37. This is similar to the configuration of the valve 32 in figure 5).
Regarding Claim 27, modified Gardin teaches the pressing arrangement according to claim 25, wherein the at least one first movable throttle body is located outside the pressure medium conduit (Gardin figure 5, when the controllable restriction at orifice 16 is in the open position, the valve is located outside of the channel 37, so as to open the channel 37. This is similar to the configuration of the valve 32 in figure 4).
Regarding Claim 28, modified Gardin teaches the pressing arrangement according to claim 19, wherein the pressure vessel comprises:
At least one flow generator (Gardin figure 4, fan 31) configured to selectively generate an injection flow of the pressure medium into the load compartment (Gardin paragraph 46, “The pressure vessel 1 further comprises a fan 31, which is located beneath the furnace chamber 18, for guiding pressure medium into the furnace chamber”) by 
	Transportation of the pressure medium from a space that is located below a bottom insulating portion of the pressure vessel and above a bottom end portion of the pressure vessel (Figure 4, the fan 31 draws the pressure medium through the valves 32. The valves 32 are located below the lower heat insulating portion 6 and above the bottom of the pressure vessel 1), and 
	Injection of the pressure medium into the load compartment (Gardin figure 4, the arrow in the channel 37 describes the pressure medium flowing into the load compartment);
Wherein the injection flow of the pressure medium into the load compartment is generated by injection of the pressure medium into the load compartment through a pressure medium conduit (Paragraph 44, “a passage 37 for supplying pressure medium to the furnace chamber 18” where “The furnace chamber 18 further includes a load compartment 19”) having
	An inlet located within the space (Gardin figure 4, inlet valves 32),
	An intermediate portion coupled to the inlet (Gardin figure 4, an intermediate portion is made up of the channel 37 which is continued by the addition of controllable restrictions at the orifices 16, i.e. when controllable restrictions are used, they are simply an extension of the channel 37 when in the closed position), and 
	An outlet coupled to the intermediate portion (Gardin figure 4, the outlet is where the controllable restrictions at the orifices 16 connect to the load compartment 19);
Wherein the pressure medium conduit includes at least one pressure medium distribution conduit (Annotated figure 3, as most clearly shown in Gardin figure 2, the channel 37 with closed controllable restrictions at orifices 16 emanates into the load compartment 19. The flow is further distributed by the fan 30 and unlabeled overhead blockage shown by the horizontal line immediately above the fan) that is located at the outlet of the pressure medium conduit (Gardin figure 4, the location of the fan and horizontal blockage is at the outlet of the channel 37 and selectively closed orifice 16), the pressure medium distribution conduit configured to inject the pressure medium transported from the space into the load compartment (Annotated figure 3, the pressure medium distribution conduit is shown by the added arrows to deliver the pressure medium into the load compartment 19, from the fans 31 and additionally 30),
Wherein the at least one pressure medium distribution conduit includes at least one particular pressure medium guiding passage (Annotated figure 3, orifice 16) configured to permit the pressure medium to flow
	From the at least one pressure medium guiding passage of the furnace chamber to enter the load compartment (Annotated figure 3, the pressure medium flow is directed from the channel 37 into the load compartment 19), or
	From the load compartment to enter the at least one pressure medium guiding passage (When modified by Nakai, Gardin teaches that the flow is reversed during the heating stage. Thus, during heating, the pressure medium flow is directed from the load compartment, through now open orifices 16, and into the peripheral portion 12), and
Wherein the at least one adjustable throttle is configured to selectively impede or obstruct a pressure medium flow through the at least one pressure medium guiding passage of the at least one pressure medium distribution conduit (Annotated figure 3, the controllable restriction at the orifice 16 is selectively opened and closed, this results in the pressure medium flow through the peripheral portion 12 being selectively obstructed).

    PNG
    media_image3.png
    107
    157
    media_image3.png
    Greyscale

Annotated figure 3: Gardin figure 2, pressure medium distribution conduit

Regarding Claim 29, modified Gardin teaches the pressing arrangement according to claim 19 thus far, 
But fails to teach wherein the load compartment comprises at least one opening in a side wall of the load compartment configured to permit the pressure medium to flow
	From the at least one pressure medium guiding passage of the furnace chamber to enter the load compartment, or
	From the load compartment to enter the at least one pressure medium guiding passage, and
The at least one adjustable throttle is configured to selectively impede or obstruct a pressure medium flow through the at least one opening in the side wall of the load compartment.
However, Nakai additionally teaches the load compartment comprises at least one opening (Figure 4, gas introducing hole 26) in a side wall of the load compartment (Paragraph 51, “a gas introducing hole 26 which is provided at the lower side of the rectification cylinder 8”) configured to permit the pressure medium to flow
	From the at least one pressure medium guiding passage of the furnace chamber to enter the load compartment (Figure 1, the pressure medium is passed through the gas introducing hole 26 into the hot zone), or
	From the load compartment to enter the at least one pressure medium guiding passage (Paragraph 80, “In such as case, as illustrated in FIG. 4, the direction of the second circulation flow 42 caused by the second cooling unit is completely reversed to that of the case of FIG. 1.), and
The at least one adjustable throttle is configured to selectively impede or obstruct a pressure medium flow through the at least one opening in the side wall of the load compartment (When further modifying Gardin, the adjustable throttle is placed to selectively obstruct the flow through the opening in the sidewall).
It would have been obvious to further modify “modified Gardin” by the additionally pointed out teachings of Nakai, by relocating the controllable restrictions at the orifices 16 to be located at a lower side of the load compartment, similar to Nakai’s rectification cylinder 8. This would be done as shown in Annotated Figure 4, where the heated gas would circulate as shown by the arrows on the left side of the load compartment, similar to figure 4 of Nakai, and the orifice 16 would be moved to the location shown by the arrow on the right side of the load compartment.

    PNG
    media_image4.png
    878
    638
    media_image4.png
    Greyscale

Annotated Figure 4: Orifices 16 of Gardin’s HIP relocated to a lower side of the load compartment 19

Furthermore, it is the Examiner’s position, as per MPEP 2144.04, Section VI.C, that rearranging parts of an invention (i.e. rearranging the orifices 16 in a suitable manner) involves only routine skill in the art (In re Japiske, 86 USPQ 70), and rearranging Gardin’s orifices 16 in the manner set forth above, would not have modified the operation of Gardin’s hot isostatic press in any meaningful way, i.e. heated pressure medium would still flow through the load compartment to heat the articles 5 and then be recirculated to the heaters in its intended manner.
Regarding Claim 30, modified Gardin teaches the pressing arrangement according to claim 29, wherein
The load compartment is defined by a load basket that is configured to hold the at least one article to be treated (Gardin paragraph 44, “The furnace chamber 18 further includes a load compartment 19 for receiving and holding articles 5 to be treated” I.e. the load compartment and the load basket are substantially the same part, figure 4 of Gardin shows article 5 being held on a basket), and
The at least one opening in the side wall of the load compartment (Annotated figure 4, orifice 16 relocated to the side wall of the load compartment 19 as shown by the arrow on the right) is constituted by at least one opening in a side wall of the load basket (It is understood that the load compartment and basket are being interpreted as the same part, and thus the opening in the load basket is the relocated orifice 16).
Regarding Claim 31, modified Gardin teaches the pressing arrangement according to claim 29, wherein
The at least one adjustable throttle comprises at least one second moveable throttle body (Gardin paragraph 80, “The restrictions may be valves or the like” The controllable restrictions are thus being interpreted to have a similar structure as the valves 32, where the opening is selectively opened or closed, as shown in Gardin figures 4 and 5, respectively) configured to selectively impede or obstruct a particular pressure medium flow (Paragraphs 80-81, the controllable restrictions are understood to be selectively adjusted to allow a small flow of pressure medium or completely close their respective openings. Thus, they would impede or obstruct the pressure medium flow) through the at least one opening in the side wall of the load compartment (Gardin paragraph 82, “the orifices 16 may be provided with controllable restrictions” Where the orifices 16 are understood to be openings in the side wall of the load compartment 19),
The at least one second moveable throttle body is moveable at least between
	A first position (Annotated figure 4, when the controllable restriction at the orifice 16 is closed) in which the at least one second moveable throttle body closes the at least one opening in the side wall of the load compartment (Annotated figure 4, the controllable restriction is understood to be in the position similar to the valve 32 in figure 5, where the orifice 16 is closed. Effectively, with the opening in the side wall of the load compartment 19 closed), so as to obstruct the particular pressure medium flow through the at least one opening in the side wall of the load compartment (Annotated figure 4, when the orifice 16 is closed by the controllable restriction, the pressure medium flow through the orifice 16 is obstructed), and
	A second position (Annotated figure 5, when the controllable restriction at the orifice 16 is not closed, i.e. open) in which the at least one second moveable throttle body is spaced from the at least one opening in the side wall of the load compartment (Annotated figure 4, the controllable restriction is understood to be in the position similar to the valve 32 in figure 4, where the orifice 16 is open. Effectively, a gas introducing hole 26 is formed as in figure 4 of Nakai), so as to not impede or obstruct the particular pressure medium flow through the at least one opening in the side wall of the load compartment (Gardin figure 5, when the orifice 16 is open, the pressure medium flow through the orifice 16 is not impeded or obstructed through the side wall of the load compartment 19).
Regarding Claim 32, modified Gardin teaches the pressing arrangement according to claim 31, wherein the at least one second movable throttle body is located outside the load compartment (Annotated figure 4, when the controllable restriction at orifice 16 is in the open position, the valve is located outside of the load compartment 19, so as to open the load compartment 19. This is similar to the configuration of the valve 32 in figure 4). 
Regarding Claim 33, modified Gardin teaches the pressing arrangement according to claim 19, wherein the at least one adjustable throttle comprises at least one valve (Gardin paragraph 80, “The restrictions may be valves”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762
/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762